Case 3:17-cv-00070-KRG-LPL Document 276 Filed 06/08/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HENRY UNSELD WASHINGTON,
Civil Action No. 3:17-cv-00070
Plaintiff,
Judge Kim R. Gibson
V. Magistrate Judge Lisa Pupo Lenihan
JONATHAN BARNHART, DR.
ROBINSON, RICHARD IRWIN, MARK
MAYLE, DR. HUTCHINSON, J.
STRAMAT, ANGELA JOHNSTON,
ROXANNE PLAYSO, BRIAN P. HYDE,
TESA ADELEKAN, B. COSTEA, LT.
CINKO, J. R. MCDANNELL, M. J.
FOSTER, K. TURNER, WILLIAM
BOWERS, PHILLIP MAUST, HEIDI
SROKA, ROBERT SNYDER, R.
PESCHOCK, J. GIRONE, and ELLIS
KAUFFMAN,

ECF Nos. 202, 205, 208, 214, 220, 232

Defendants.

MEMORANDUM ORDER
ON PLAINTIFF’S AND DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

Plaintiff initiated the instant pro se prisoner civil rights action, per 18 U.S.C. §
1983, with the filing of a Motion for Leave to Proceed in forma pauperis on April 28, 2017,
which was granted on May 18, 2017. ECF Nos. 1, 10. Plaintiff's Complaint, together with
five supplements thereto, was docketed on May 18, 2017. ECF No. 11. Plaintiff was
permitted to file an Amended Complaint, which was docketed on December 7, 2018.

ECF No. 63. The case was referred to United States Magistrate Judge Lisa Pupo Lenihan
Case 3:17-cv-00070-KRG-LPL Document 276 Filed 06/08/21 Page 2 of 3

for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C.
§636(b)(1), and Local Rules of Court 72.C and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 272), dated May
14, 2021, recommended that the one (1) Motion for Summary Judgment filed by
Plaintiff, ECF No. 232, be denied and the five (5) Motions for Summary Judgment as to
Plaintiff's Amended Complaint, ECF No. 63, filed by Defendants be granted. The
Motions filed by Defendants are: Medical Defendant Dr. Irwin, ECF No. 202; Medical
Defendant Dr. Mayle, ECF No. 205; Medical Defendants Adelekan and Dr. Girone, ECF
No. 220; Medical Defendants Barnhart, Dr. Robinson, Dr. Hutchinson, Dr. Stramat,
Johnston, Playso and Kauffman, ECF No. 208; and Corrections Defendants Hyde,
Costea, Cinko, McDannell, Foster, Turner, Bowers, Maust, Sroka, Snyder and Peschock,
ECF No. 214.

The parties were informed that in accordance with the Magistrate Judges Act, 28
U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, they had
fourteen (14) days to file any objections, and that unregistered ECF users were given an
additional three (3) days pursuant to Federal Rule of Civil Procedure 6(d). No objections
have been filed by Defendants and Plaintiffs objections were filed on May 27, 2021 at
ECF No. 275.

After review of the pleadings and documents in the case, together with the
Report and Recommendation, and the Objections thereto, the following Order is

entered:

peepee

AND NOW, this © day of =. © 2021,

  

ry
Case 3:17-cv-00070-KRG-LPL Document 276 Filed 06/08/21 Page 3 of 3

IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by

Plaintiff, ECF No. 232, is DENIED.

IT IS FURTHER ORDERED that the Motions for Summary Judgment filed by

Defendants at ECF No. 202, 205, 208, 214 and 220 are GRANTED.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No.

272) of Magistrate Judge Lenihan, dated May 14, 2021, is adopted as the opinion of the

Court.

IT IS FURTHER ORDERED that the Clerk of Court is directed to mark this case

CLOSED.

ce: Henry Unseld Washington
AM-3086
S.C.I. Somerset
1600 Walters Mill Rd
Somerset, PA 15510
Via First Class U.S. Mail

Counsel for Defendants
Via Electronic Mail

BY THE COURT: ,

prt none B f.

    

oh
SO,

 

Kim R. Gibson
United States District Judge
